Citation Nr: 1742636	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to a compensable rating for the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to June 1999.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to a compensable rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically-related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his tinnitus was caused by noise exposure in service.  His service records show that he was "routinely exposed to hazardous noise" and document a medical examination for Sniper School.  He testified that he served in the infantry and attended Airborne, Sniper, and Dragon Schools, and that he was exposed to jet turbine engine noises without hearing protection.  The evidence thus shows that he was exposed to acoustic trauma in service. 

The available post-service records do not show complaints of or treatment for tinnitus.  The Veteran was afforded a VA audiological examination in March 2009, and the examiner documented that the Veteran's tinnitus began in approximately 2006.  Due to the delayed manifestation of tinnitus and lack of evidence in the claims file, the examiner opined that it is less likely than not that the Veteran's current tinnitus is related to military noise exposure.   The Veteran subsequently contended that the examiner asked whether he has experienced tinnitus in the past few years, not whether he has experienced tinnitus since service. 

The Board finds that the evidence is in equipoise.  While the records do not document complaints of tinnitus and the VA medical opinion is negative, the Board finds that the Veteran's contentions are credible.  He has consistently contended in his December 2008 statement, notice of disagreement, substantive appeal, and hearing testimony that he experienced tinnitus since service.  The Board also notes that his post-service occupations, which include working on tugboats, with diesel engines, and as a deliveryman, would not produce a similar level of noise exposure as his in-service duties.  

Accordingly, the Board finds that the evidence is in equipoise and, resolving reasonable doubt in favor of the Veteran, finds that service connection is warranted for tinnitus.  



ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran credibly testified that his right knee has worsened since his last VA examination, which took place in December 2010.  Due to his testimony and the length of time that has passed since his last examination, a remand is necessary to obtain a new VA examination to assess the current severity of his right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner and all appropriate testing should be conducted.  

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


